Offense, murder; penalty, five years in the penitentiary. *Page 480 
The State's Attorney has filed a motion to dismiss this appeal because the appeal bond appearing in the transcript, which shows to have been filed after the term ended at which appellant was convicted, was not approved by the Sheriff. This is made indispensably necessary by the terms of Art. 818, C. C. P. Under these circumstances this Court is without jurisdiction. Jones v. State, 99 Tex.Crim. Rep.; Miles v. State, 92 Tex.Crim. Rep..
The State's motion is granted and appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.